Citation Nr: 0215424	
Decision Date: 10/31/02    Archive Date: 11/06/02

DOCKET NO.  94-17 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUE

Entitlement to a rating higher than 10 percent for low back 
strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The veteran served on active duty from May 1946 to August 
1966.

This case comes to the Board of Veterans' Appeals (Board) 
from a September 1992 RO decision which denied an increase in 
a 0 percent rating for a service-connected low back strain; 
the veteran appealed for an increased rating.  An RO hearing 
was requested and scheduled, but the veteran withdrew his 
hearing request by a statement dated in April 1993.  In an 
October 1993 decision, the RO granted an increased 10 percent 
rating for the service-connected low back disability, 
characterized as low back strain with degenerative disc 
change at L5-S1.  In August 1997, the Board remanded the case 
to the RO for further evidentiary development.  

In May 1999, the RO proposed severance of service connection 
for degenerative disc change at L5-S1.  An August 1999 RO 
decision severed service connection for degenerative disc 
change at L5-S1, and confirmed a 10 percent disability rating 
for the veteran's service-connected low back strain.  

In September 1999, the veteran's representative filed a 
timely notice of disagreement on the issue of severance of 
service connection for degenerative disc change at L5-S1.  

In December 1999, the Board remanded this case for a second 
time.  The Board's remand included instructions for the RO to 
issue a statement of the case on the issue of severance for 
service connection.

In October 2000, the RO issued a statement of the case on the 
issue of severance of service connection for degenerative 
disc change at L5-S1.  A timely substantive appeal was not 
thereafter received and this decision became final.  



FINDINGS OF FACT

The veteran's low back strain is manifested by no more than 
slight limitation of motion and characteristic pain on 
motion.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for low 
back strain have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5295 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty from May 1946 to August 
1966.  Service medical records reveal treatment for low back 
strain.  The veteran's retirement physical examination, 
performed in June 1966, noted that his spine was normal.  
 
In May 1969, a VA physical examination noted the veteran's 
complaints of low back pain.  Physical examination of the 
spine revealed forward flexion to 80 degrees.  There was no 
muscle tenderness or spasm.  X-ray examination of the lumbar 
spine revealed no significant bone or joint changes.

In September 1969, the RO issued a decision that granted 
service connection for low back strain, by history, and 
assigned thereto a noncompensable rating.

In September 1992, the veteran filed a claim seeking, in 
part, an increased rating for his low back strain.  The 
veteran's post-service medical records reveal treatment for a 
variety of conditions, including multiple conditions 
affecting the spine.  In April 1992, the veteran underwent a 
cervical laminectomy, C3 to C7.  An April 1993 X-ray 
examination of the lumbar spine revealed an impression of 
degenerative disc changes at L5-S1 and mid lumbar curvature.  
The sacroiliac joints were intact, and there was no evidence 
of vertebral compression.

A private physician's statement, dated in June 1993, noted 
that the veteran was having difficulty walking due to 
cervical spinal cord decompression and lumbar stenosis.  

A treatment statement, dated in November 1993, was received 
from G. Candia, M.D.  The statement noted that the veteran 
underwent left L3-L4 and L4-L5 decompressive laminotomies and 
medial facetectomies with diskectomy in September 1993.  
Following this procedure, the veteran's back pain was noted 
to be markedly improved, but some weakness of dorsiflexion of 
the left foot persisted.

A treatment statement, dated in November 1993, was received 
from D. Weinberg, M.D.  Dr. Weinberg noted that the veteran 
experienced cervical myelopathy that required surgical 
decompression and has left him with recurrent, painful muscle 
spasms in his legs.  The veteran was also noted to have 
developed spinal stenosis of the lumbar spine requiring 
surgical decompression.  

Medical treatment reports, dated November 1996 to February 
1999, were received from various VA medical centers.  A 
review of these records revealed treatment for residuals of 
lumbar spine surgery.  An October 1997 treatment report noted 
an impression of myelopathy, post surgical decompression for 
the same. 

In November 1998, a VA examination of the spine was 
conducted.  The report noted the veteran's history of 
intermittent back pain since 1968.  Physical examination 
revealed a three-inch surgical scar in the lower lumbar 
region.  There was no tenderness in the lumbar spine or 
sciatic notch.  Range of motion testing of the spine revealed 
full flexion and left and right lateral bending.  The report 
concluded with diagnoses of spinal stenosis and herniated 
disks of the lumbar spine, status post laminectomies and 
diskectomies, and cervical spinal stenosis, status post 
laminectomy.  The VA examiner also opined that there is no 
connection between the lumbar strain for which the veteran 
was initially service connected and his current back 
disorder.  His rationale for this opinion was that the 
veteran was able to work through 20 years of military 
service, then as a letter carrier for 28 years without 
missing any time form work of a significant nature, and that 
he did not begin having trouble with the spinal stenosis 
until five or six years following his retirement from the 
Post Office.

In February 1999, a computerized tomography (CT) scan of the 
spine resulted in an impression of scoliosis of the lumbar 
spine, advanced lumbar spondylosis, moderate stenosis of the 
spinal canal at L3-L4, and stenosis of the exit nerve root 
foramina at L4-L5 in addition to the lateral recesses.  The 
report also noted degenerative vacuum phenomenon at L4-L5 and 
L5-S1 disc levels and a small posterocentral protrusion of 
the disc at L5-S1.

In May 1999, a follow-up VA examination for the spine was 
conducted.  The examination report noted the findings of the 
veteran's February 1999 CT scan.  The examiner then indicated 
that it was his opinion that the veteran's current back 
problems all seem to have developed long after his military 
service.  

A private physician's report, dated in December 2000, was 
received from J. Smith, Jr., M.D.  The report noted that X-
ray examination of the lumbar spine revealed an impression of 
diffuse degenerative change, scoliosis and left renal 
caliculi.

In December 2000, a QTC examination was performed.  The 
examiner noted that he had reviewed the veteran's claims 
file, and the examination report included a detailed history 
of the veteran's back disorder.  The veteran exhibited a 
normal gait with some discomfort while standing and walking.  
Physical examination of the lumbar spine revealed a surgical 
scar, which was linear and clean.  There was no localized 
tenderness at the lumbar spine.  The veteran did exhibit 
bilateral lower paravertebral spasm, without any tenderness 
at the sacroiliac joint or sciatic notch.  Range of motion 
testing of the lumbar spine revealed flexion of 80 degrees, 
extension to 30 degrees, right and left lateral flexion to 40 
degrees, and right and left lateral rotation to 30 degrees.  
The report noted some degree of pain during flexion and on 
rotation.  The veteran's motor strength for both lower 
extremities was 5/5, and deep tendon reflexes were 
symmetrical.  Straight leg raising test were negative at up 
to 90 degrees.  X-ray examination of the lumbar spine 
revealed diffuse degenerative changes and scoliosis.  The 
report concluded with a diagnosis of degenerative changes of 
the lumbar spine.  The examiner further opined that the 
veteran's symptoms of low back pain, particularly diffuse 
degenerative changes as seen on his X-ray, were not related 
to his military service.  He also indicated that he saw no 
direct correlation between the veteran post-service back 
surgery in 1992 or 1993, and his in-service history of a fall 
in 1961.

II.  Analysis

The file shows that through correspondence, the rating 
decision, the statement of the case, and supplemental 
statements of the case, the RO has notified the veteran of 
the evidence necessary to substantiate his claim.  Pertinent 
medical records have been obtained, and a VA examinations 
have been provided where warranted.  The Board finds that the 
notice and duty to assist provisions of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), and the related companion VA regulation, have been 
satisfied.  38 U.S.C.A. §§ 5103, 5103A (West Supp. 2002); 
45,620, 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159).

Disability evaluations are determined by the application of a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.

Where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran's low back strain is currently rating 10 percent 
disabling.

Limitation of motion of the lumbar spine is rated 10 percent 
when slight, 20 percent when moderate, and 40 percent when 
severe.  38 C.F.R. § 4.71a, Diagnostic Code 5292.

Lumbosacral strain is rated 10 percent when there is 
characteristic pain on motion.  A 20 percent rating is 
warranted when there is muscle spasm on extreme forward 
bending and unilateral loss of lateral spine motion in a 
standing position.  A 40 percent evaluation is assigned for 
severe lumbosacral strain with listing of the whole spine to 
the opposite side, positive Goldthwait's sign, marked 
limitation of forward bending in the standing position, loss 
of lateral motion with osteoarthritic changes, or narrowing 
or irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295.

An August 1999 RO decision severed service connection for 
degenerative disc change at L5-S1.  Thereafter, the veteran 
filed a notice of disagreement concerning this decision.  In 
October 2000, the RO issued a statement of the case on the 
issue of severance of service connection for degenerative 
disc change at L5-S1.  A timely substantive appeal was not 
thereafter received, and this decision became final. 
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.202, 20.302.  
Therefore degenerative disc disease of the lumbosacral spine 
is considered non-service-connected.

Impairment from non-service-connected degenerative disc 
disease of the lumbosacral spine and the veteran's other non-
service-connected conditions may not be considered when 
rating his service-connected lumbosacral strain.  38 C.F.R. 
§ 4.14.  Thus, the Board, in deciding this case, is 
considering only the issue of an increased rating for 
service-connected low back strain.

The veteran's most recent VA examination, performed in 
December 2000, noted his complaints of low back pain.  
Physical examination revealed a normal gait with some 
discomfort while standing and walking.  There was no 
tenderness at the sacroiliac joint or sciatic notch.  Range 
of motion testing of the lumbar spine revealed flexion to 80 
degrees, extension to 30 degrees, right and left lateral 
flexion to 40 degrees, and right and left lateral rotation to 
30 degrees.  The report noted some degree of pain during 
flexion and on rotation.  The veteran's motor strength for 
both lower extremities was 5/5, and deep tendon reflexes were 
symmetrical.  Straight leg raising test was negative at up to 
90 degrees.  The examiner further opined that the veteran's 
symptoms of low back pain, particularly diffuse degenerative 
changes as seen on his X-ray, were not related to his 
military service.  The November 1998 VA examination of the 
spine showed no tenderness in the lumbar spine.  Flexion and 
right and left lateral bending were full.  The report also 
found no sciatic notch tenderness.  

The reported range of motion of the lumbar spine indicates no 
more than slight limitation of motion, even when the effects 
of pain are considered (38 C.F.R. §§ 4.40, 4.45; DeLuca v. 
Brown, 8 Vet. App. 202 (1995)), and such supports no more 
than a 10 percent rating under Code 5292.  With regard to 
Code 5295, the recent evidence shows no more than mild 
lumbosacral strain, with characteristic pain on motion, 
supporting no more than a 10 percent rating.  A higher rating 
under this code is not warranted, as the evidence does not 
show muscle spasm on extreme forward bending, and unilateral 
loss of lateral spine motion in the standing position, as 
described in this code.  

A review of the evidence reflects that the veteran's 
treatment in recent years has focused upon his non-service-
connected problems.  No actual increase in pathology of the 
service-connected low back strain is documented.  The Board 
concludes that the veteran does not meet the criteria for a 
rating higher than 10 percent for low back strain.  

The preponderance of the evidence is against the claim for an 
increase in the 10 percent rating for lumbosacral strain.  
Thus, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied. 38 U.S.CA. § 5107(b); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).




ORDER

Entitlement to a rating higher than 10 percent for low back 
strain is denied.


		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

